DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a non-cellular connected or a non-internet connected GPS (Geo Positioning System) device, in claim 1; a non-cellular connected or a non-internet connected GPS (Geo Positioning System) device, in claim 8; an input device and a non-cellular connected or a non-internet connected GPS (Geo Positioning System) device, in claim 18.

In figure 4 (input module 404 or input device), and/or, pars 0037 (module may include hardware, software, firmware, or combination), 0060, 0062 (input device or module 404 may include a clock in button, a clock out button, power on/off button, and biometric input, press/touch the clock in button, press/touch the clock out button), is interpreted to read on: input device/module, in claim 18.

In figure 4, GPS device/module 406, and/or, in par 0037 (module may include hardware, software, firmware, or combination), and pars 0053, 0060 and 0063, is interpreted to read on: a non-cellular connected or a non-internet connected GPS (Geo Positioning System) device/module, in claim 1, 8, and 18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 7, 8, 11-17, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claim 1, the written description fails to explain or describe how “the system promotes compliance with an Electronic Visit Verification (EVV) requirement from the 21st Century Curs Act.” as recited in amended independent claim 1. There is no discussion in the written description of how the system promotes compliance ?
In the specification in paragraph 0004 recites “[0004] Alternatively, the employees would use a paper time sheet, call into an EVV Electronic Visit Verification system under the 21St Century Cures Act requirement, or use a cell phone GPS enabled device to authenticate that a visit by the home care attendant was actually done at the place of service or home of the client. This also suffers from the limitation, as it may not work in rural or inner areas where there is no telephone, or mobile network” and in paragraph  0070 recites “[0070] In the Electronic Visit Verification 21st Century Cures Act requirement, there are only devices like Cell Phones, Cell Phone GPS, Landline Calling and VPN Key devices that are used to authenticate home visits for the home attendant industry currently. None of these have a way of capturing and electronic verify visit (EVV) with a real time printer when there is no cell phone signal, Internet, or landline available at the visit location. The disclosed device may be used for EVV by the service industries, Home Care Agencies, and so forth, which service clients in rural areas when the client has no landline, nor have cell phone or Internet connectivity at the place of service.”. At best the specification discusses the use of devices with the Cure Act. The written description does not discuss or describe how the system promotes compliance ? 
Claims 3, 5, 6 and 7 are rejected because they are dependent on rejected independent claim 1 above.

Regarding independent claim 8, the written description fails to explain or describe how “the system promotes compliance with an Electronic Visit Verification (EVV) requirement from the 21st Century Curs Act.” as recited in amended independent claim 8. There is no discussion in the written description of how the system promotes compliance ?
In the specification in paragraph 0004 recites “[0004] Alternatively, the employees would use a paper time sheet, call into an EVV Electronic Visit Verification system under the 21St Century Cures Act requirement, or use a cell phone GPS enabled device to authenticate that a visit by the home care attendant was actually done at the place of service or home of the client. This also suffers from the limitation, as it may not work in rural or inner areas where there is no telephone, or mobile network” and in paragraph  0070 recites “[0070] In the Electronic Visit Verification 21st Century Cures Act requirement, there are only devices like Cell Phones, Cell Phone GPS, Landline Calling and VPN Key devices that are used to authenticate home visits for the home attendant industry currently. None of these have a way of capturing and electronic verify visit (EVV) with a real time printer when there is no cell phone signal, Internet, or landline available at the visit location. The disclosed device may be used for EVV by the service industries, Home Care Agencies, and so forth, which service clients in rural areas when the client has no landline, nor have cell phone or Internet connectivity at the place of service.”. At best the specification discusses the use of devices with the Cure Act. The written description does not discuss or describe how the system promotes compliance ? 
Claims 11-17 are rejected because they are dependent on rejected independent claim 8 above.

Regarding independent claim 18, the written description fails to explain or describe how “the method promotes compliance with an Electronic Visit Verification (EVV) requirement from the 21st Century Curs Act.” as recited in amended independent claim 18. There is no discussion in the written description of how the system promotes compliance ?
In the specification in paragraph 0004 recites “[0004] Alternatively, the employees would use a paper time sheet, call into an EVV Electronic Visit Verification system under the 21St Century Cures Act requirement, or use a cell phone GPS enabled device to authenticate that a visit by the home care attendant was actually done at the place of service or home of the client. This also suffers from the limitation, as it may not work in rural or inner areas where there is no telephone, or mobile network” and in paragraph  0070 recites “[0070] In the Electronic Visit Verification 21st Century Cures Act requirement, there are only devices like Cell Phones, Cell Phone GPS, Landline Calling and VPN Key devices that are used to authenticate home visits for the home attendant industry currently. None of these have a way of capturing and electronic verify visit (EVV) with a real time printer when there is no cell phone signal, Internet, or landline available at the visit location. The disclosed device may be used for EVV by the service industries, Home Care Agencies, and so forth, which service clients in rural areas when the client has no landline, nor have cell phone or Internet connectivity at the place of service.”.  At best the specification discusses the use of devices with the Cure Act. The written description does not discuss or describe how the method promotes compliance ? 
Claim 20 is rejected because they are dependent on rejected independent claim 18 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 6, 7, 8, 11-17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended independent claim 1, the newly added claim limitation of “wherein the system promotes compliance with an Electronic Visit Verification (EVV) requirement from the 21st Century Curs Act.” is unclear, vague and indefinite in the context of the claim.  There is no discussion in the specification or written description as to how the claimed system promotes compliance?  It is unclear as to what is the scope of promotes?  How is the claimed system promotes?  What is the scope of promotes?  In the specification, in paragraph 0004 recites “[0004] Alternatively, the employees would use a paper time sheet, call into an EVV Electronic Visit Verification system under the 21St Century Cures Act requirement, or use a cell phone GPS enabled device to authenticate that a visit by the home care attendant was actually done at the place of service or home of the client. This also suffers from the limitation, as it may not work in rural or inner areas where there is no telephone, or mobile network” and in paragraph  0070 recites “[0070] In the Electronic Visit Verification 21st Century Cures Act requirement, there are only devices like Cell Phones, Cell Phone GPS, Landline Calling and VPN Key devices that are used to authenticate home visits for the home attendant industry currently. None of these have a way of capturing and electronic verify visit (EVV) with a real time printer when there is no cell phone signal, Internet, or landline available at the visit location. The disclosed device may be used for EVV by the service industries, Home Care Agencies, and so forth, which service clients in rural areas when the client has no landline, nor have cell phone or Internet connectivity at the place of service.”.  In paragraph 70, the use of the devices can be used in the Cures Act.  What is the scope of promotes?  How does the system promotes?  The metes and bounds of the claim cannot be determined by the system promotes compliance.  What is the meters and bounds of promotes?  The scope of the promotes in the claim cannot be ascertained.  What is included or excluded in the scope of promotes compliance?
Claims 3, 5, 6 and 7 are rejected because they are dependent on rejected independent claim 1 above.

Regarding amended independent claim 8, the newly added claim limitation of “wherein the system promotes compliance with an Electronic Visit Verification (EVV) requirement from the 21st Century Curs Act.” is unclear, vague and indefinite in the context of the claim.  There is no discussion in the specification or written description as to how the claimed system promotes compliance?  It is unclear as to what is the scope of promotes?  How is the claimed system promotes?  What is the scope of promotes?  In the specification, in paragraph 0004 recites “[0004] Alternatively, the employees would use a paper time sheet, call into an EVV Electronic Visit Verification system under the 21St Century Cures Act requirement, or use a cell phone GPS enabled device to authenticate that a visit by the home care attendant was actually done at the place of service or home of the client. This also suffers from the limitation, as it may not work in rural or inner areas where there is no telephone, or mobile network” and in paragraph  0070 recites “[0070] In the Electronic Visit Verification 21st Century Cures Act requirement, there are only devices like Cell Phones, Cell Phone GPS, Landline Calling and VPN Key devices that are used to authenticate home visits for the home attendant industry currently. None of these have a way of capturing and electronic verify visit (EVV) with a real time printer when there is no cell phone signal, Internet, or landline available at the visit location. The disclosed device may be used for EVV by the service industries, Home Care Agencies, and so forth, which service clients in rural areas when the client has no landline, nor have cell phone or Internet connectivity at the place of service.”.  In paragraph 70, the use of the devices can be used in the Cures Act.  What is the scope of promotes?  How does the system promotes?  The metes and bounds of the claim cannot be determined by the system promotes compliance.  What is the meters and bounds of promotes?  The scope of the promotes in the claim cannot be ascertained.  What is included or excluded in the scope of promotes compliance?
Claims 11-17 are rejected because they are dependent on rejected independent claim 8 above.

Regarding amended independent claim 18, the newly added claim limitation of “wherein the method promotes compliance with an Electronic Visit Verification (EVV) requirement from the 21st Century Curs Act.” is unclear, vague and indefinite in the context of the claim.  There is no discussion in the specification or written description as to how the claimed method promotes compliance?  It is unclear as to what is the scope of promotes?  How is the claimed method promotes?  What is the scope of promotes?  In the specification, in paragraph 0004 recites “[0004] Alternatively, the employees would use a paper time sheet, call into an EVV Electronic Visit Verification system under the 21St Century Cures Act requirement, or use a cell phone GPS enabled device to authenticate that a visit by the home care attendant was actually done at the place of service or home of the client. This also suffers from the limitation, as it may not work in rural or inner areas where there is no telephone, or mobile network” and in paragraph  0070 recites “[0070] In the Electronic Visit Verification 21st Century Cures Act requirement, there are only devices like Cell Phones, Cell Phone GPS, Landline Calling and VPN Key devices that are used to authenticate home visits for the home attendant industry currently. None of these have a way of capturing and electronic verify visit (EVV) with a real time printer when there is no cell phone signal, Internet, or landline available at the visit location. The disclosed device may be used for EVV by the service industries, Home Care Agencies, and so forth, which service clients in rural areas when the client has no landline, nor have cell phone or Internet connectivity at the place of service.”.  In paragraph 70, the use of the devices can be used in the Cures Act.  What is the scope of promotes?  How does the method promotes?  The metes and bounds of the claim cannot be determined by the method promotes compliance.  What is the meters and bounds of promotes?  The scope of the promotes in the claim cannot be ascertained.  What is included or excluded in the scope of promotes compliance?
Claim 20 is rejected because they are dependent on rejected independent claim 18 above.

Allowable Subject Matter
Claims 1, 3, 5, 6, 7, 8, 11-17, 18 and 20 are allowable over the prior art of record, but they are still rejected as follows: (1) Claims 1, 3, 5, 6, 7, 8, 11-17, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention; and (2) Claims 1, 3, 5, 6, 7, 8, 11-17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention (as stated and discussed above).

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, SENG et al. (US 2014/0025546 A1) discloses an electronic visit verification system for verifying a visit of a user (see par 2, time attendance tracking, see par 14 detecting location of user at clock in and clock out, see par 46, visitor using hand-held devices), the system comprising: an electronic device (see par 27, hand-held devices such as smart phones, PDA, mobile computers or other multifunctional electronic hand-held devices) having inherently a control circuit board, a microcontroller (SENG et al. inherently discloses a microcontroller (see par 27, i.e., hand-held devices such as smart phones, PDA, mobile computers or other multifunctional electronic hand-held devices, inherently include a microcontroller and a control circuit board) provided on the control circuit board, and an input module (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42) attached inherently to the control circuit board and coupled inherently to the microcontroller that receives at least one input from a user, the input associated with a visit by the user (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42); and a non-cellular connected or a non-internet connected GPS (Geo Positioning System) device (i.e., or requires only one limitation to be meet, in this case, non-internet connected, see par 0040, record their time attendance even when they are in areas without an Internet connection, and see pars 14, 35 and 36, GPS) inherently provided on the control circuit board and coupled to the microcontroller, wherein the GPS device records information based on the received at least one input from the user via the input module (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42), the recorded information comprising at least one of (i.e., at least one of requires only one of to meet the claimed limitation) a GPS location information (see pars 14 and 35-36, locations detected by the GPS) and a time (i.e., recorded attendances, clock-in, clock-out, see pars 14 and 35-36) and date (see par 36, start and end dates) of the visit based on the received at least one input (i.e., clock-in, clock-out, and biometric input, i.e., face biometric data, see pars 15, 30, 31, 34, 36, 40, 41 and 42), the recorded information authenticating an electronic visit verification of the visit by the user (i.e., the recorded information, such as, GPS location, start and end dates, clock-in, clock-out for recorded attendances and face biometric data, are recorded information authenticating an electric visit verification of the visit by the user, see pars 14, 15, 30, 31, 35-36, 40, 41, 42). SENG et al. discloses wherein the electronic device (see par 27, hand-held devices such as smart phones, PDA, mobile computers or other multifunctional electronic hand-held devices) has a dedicated key for clock in and has a dedicated key for clock out (see pars 3, 4, 10, 26, 27, 29, 31, i.e., hand-held device to clock-in or clock-out their attendance, pars 32, 34, 35, 36, 40 and 42), wherein the GPS location inherently includes longitude and latitude information.
SENG et al. does not disclose, teach or suggest, wherein the system promotes compliance with an Electronic Visit Verification (EVV) requirement from the 21st Century Cures Act.
Miu (US 2019/0042719 A1) discloses an electronic identity verification system or apparatus having an Electronic Visit Verification, as mandated in the 21st Century Cures Act (see par 0004, “[0004] For example, some existing electronic systems currently installed in homes do not ensure that the person providing the services (“caregiver”) are who they say they are. Electronic Visit Verification, as mandated in the 21st Century Cures Act, hopes to reduce overall Medicare (subsidized healthcare) costs through focusing on operational efficiency associated with home health care visits and the administration of records, but does nothing to address fraud or attempt to reduce fraud mitigation.”).
However, the closest prior art of record, namely, SENG et al. and/or Miu, do not disclose, teach or suggest wherein the system promotes compliance with an Electronic Visit Verification (EVV) requirement from the 21st Century Cures Act, as recited in independent claim 1. 
Claims 3, 5, 6 and 7 are allowable over the prior art discussed above because they are dependent on independent claim 1 above.

Independent claims 8 and 18 recite the same or similar claim limitations as recited in independent claim 1 above, for example, claim 8 recites “wherein the system promotes compliance with an Electronic Visit Verification (EVV) requirement from the 21st Century Cures Act”, as recited in claim 8 and claim 18 recites “wherein the method promotes compliance with an Electronic Visit Verification (EVV) requirement from the 21st Century Cures Act, as recited in claim 18. Therefore, claims 8 and 18 are allowable over the prior art of record discussed above, for the same reasons as discussed above in claim 1 above.  
Claims 11-17 and 20 are allowable over the prior art because they are dependent on independent claim 8 and 18 above.

Applicant is reminded that Claims 1, 3, 5, 6, 7, 8, 11-17, 18 and 20 are allowable over the prior art of record discussed above, but they are still rejected as follows: (1) Claims 1, 3, 5, 6, 7, 8, 11-17, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention; and (2) Claims 1, 3, 5, 6, 7, 8, 11-17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention (as stated and discussed above).

Response to Arguments
Applicant’s arguments, see page 8, line 9 to page 10, line 8, filed 18 August 2022, with respect to the rejection(s) of claim(s) 1, 3, 5, 6-7, 8, 11-17, 18 and 20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection(s) has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of (1) Claims 1, 3, 5, 6, 7, 8, 11-17, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and (2) Claims 1, 3, 5, 6, 7, 8, 11-17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677